ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent to suspend the Respondent by consent. Upon consideration of said Petition, it is this 19th day of November, 1993,
ORDERED, that the Respondent, Stephen Peter Bourexis, be and he is hereby suspended from the practice of law in the State of Maryland for a period of six months, effective 8:00 p.m., Friday, December 10, 1993. It is further,
ORDERED, that the Respondent shall pay to the Attorney Grievance Commission of Maryland $2,583.50, the cost of the investigation of this matter, on a schedule to be determined by agreement of the parties. Agreement to said schedule shall not be unreasonably withheld; and
It is further ORDERED, that the Clerk of this Court shall remove the name of Stephen P. Bourexis from the register of attorneys in this Court until further Order of this Court and certify that fact to the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Rule BV13.